IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JULIO CHRISTIAN,                          : No. 116 EM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
MARK GARMAN PA BOARD OF                   :
PROBATION & PAROLE,                       :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 7th day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Application for an Immediate Hearing are DENIED.